 



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     FIRST AMENDMENT made as of this 28th day of March, 2008, to the Employment
Agreement (the “Agreement”), entered into as January 1, 2007, by and between
Countrywide Financial Corporation (the “Company”) and David Sambol (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Agreement establishes the terms of Executive’s employment with
the Company and its affiliates; and
     WHEREAS, under the terms of the Agreement, the Executive is entitled to
receive a long-term incentive compensation award on April 1, 2008, consisting of
performance based restricted stock units (“RSUs”) and stock appreciation rights
(“SARs”), each with an award value of no less than $4,500,000;
     WHEREAS, the Executive and the Company desire to substitute an additional
grant of RSUs in place of the SAR award scheduled to be made on April 1, 2008.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. On April 1, 2008, the Company shall provide the Executive with an RSU
award subject to that number of whole shares of Company common stock that
results in an aggregate grant date value of no less than $9,000,000.
     2. The SAR award scheduled to be made to the Executive under the Agreement
on April 1, 2008 shall be cancelled. The Executive hereby waives any and all
rights to the SAR award that had been scheduled for April, 1, 2008.
     3. As amended by this First Amendment, the Agreement shall remain in full
force and effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed by its duly authorized officers and the Executive has hereunto set his
hand as of the date first above written.

            COUNTRYWIDE FINANCIAL CORPORATION
      By:   /s/ Leora I. Goren         Leora I. Goren        Senior Managing
Director, Chief Human Resources Officer        EXECUTIVE
      /s/ David Sambol       David Sambol           

 